PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6568


LEWIS DUCKETT,

                 Plaintiff - Appellant,

           v.

MARCIA FULLER, SCDC Dietician in their individual or personal
capacities; MRS. BALL, First Name Unknown Kershaw Cafeteria
Supervisor in their individual or personal capacities;
MICHAEL   L.   FAIR,   Legislative   Audit   Counsel   in   their
individual or personal capacities; SC DISTRICT 6, Greenville
County   State   Senate   in   their   individual   or   personal
capacities; BOYD H. PARR, Director of Poultry Products and
Inspection in their individual or personal capacities,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-03205-JMC)


Argued:   March 22, 2016                   Decided:   April 25, 2016


Before NIEMEYER and MOTZ, Circuit Judges, and Max O. COGBURN,
Jr., United States District Judge for the District of North
Carolina, sitting by designation.


Reversed and remanded by published opinion.       Judge Niemeyer
wrote the opinion in which Judge Motz and Judge Cogburn joined.
ARGUED: Ricardo Camposanto, UNIVERSITY OF VIRGINIA SCHOOL OF
LAW, Charlottesville, Virginia, for Appellant.    Sheila M. Bias,
RICHARDSON PLOWDEN & ROBINSON, P.A., Columbia, South Carolina,
for Appellees.   ON BRIEF: Stephen L. Braga, Counsel of Record,
Kaitlyn Tongalson, Third Year Law Student, Appellate Litigation
Clinic, UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Charlottesville,
Virginia, for Appellant.   Caleb M. Riser, RICHARDSON PLOWDEN &
ROBINSON, P.A., Columbia, South Carolina, for Appellees.




                               2
NIEMEYER, Circuit Judge:

      Lewis Duckett commenced this action against employees of

the   South     Carolina      Department          of    Corrections       (“SCDC”)       and

others, alleging that the food served to him at the Kershaw

Correctional Institution, a prison managed by the SCDC, was so

deficient as to violate his Eighth Amendment rights.                              The form

of Duckett’s complaint and the claims made are virtually the

same as a complaint filed against SCDC employees by a fellow

inmate    in   2010,    which    the    district             court   dismissed     on    the

merits.

      On the state defendants’ motion in this case, the district

court dismissed Duckett’s complaint under Federal Rule of Civil

Procedure 12(b)(6), concluding that, because Duckett would have

benefited if his fellow inmate’s 2010 suit had been successful,

he is barred by the doctrine of res judicata from pursuing the

present action.        As the court explained:

      The claims are at their core identical, and thus
      qualify as the same cause of action.     To allow this
      claim to go forward would mean relitigating the same
      issues this court litigated in [the earlier suit].
      This goes against the principles behind res judicata.

      We reverse.       As a nonparty to the earlier suit, Duckett is

not precluded from pursuing the same claims on his own behalf in

the   instant    action      unless    the       state       defendants   are     able    to

demonstrate     that    at   least     one       of    the    six    exceptions    to    the

general rule against nonparty preclusion applies.                         See Taylor v.

                                             3
Sturgell, 553 U.S. 880, 892-95 (2008).                          We conclude that the

state    defendants       have       not     demonstrated         that    any    of    the

exceptions applies and accordingly reverse the district court’s

dismissal       of    Duckett’s       complaint          and    remand    for    further

proceedings.


                                             I

       On April 4, 2013, Duckett and 15 other inmates at Kershaw,

all    proceeding      pro    se,    filed       a   complaint      against     two    SCDC

employees       and   other    state       officials,      challenging,       under     the

Eighth Amendment, the quality of the food served at Kershaw.                            In

the complaint, which is labeled “Class Action Complaint,” the

inmates alleged that the prison authorities failed to serve food

satisfying      recommended        minimum       daily    amounts    of   vitamins      and

nutrients; that they served insufficient portions; and that they

misrepresented        food    as    beef    when     it   was     actually    made     from

ground poultry offal and organs, thereby violating the inmates’

Eighth Amendment rights.               The inmates sought declaratory and

injunctive relief, as well as damages.                         The parties agree that

the complaint was drafted by Duckett’s fellow inmate, Bernard

McFadden, who was also one of the 16 plaintiffs in the action.

       On review of the complaint under 28 U.S.C. § 1915, the

district court ruled that the complaint “should not be allowed

to    proceed    under   one       joint    action,”      explaining,     among       other


                                             4
things,    that        the    “Plaintiffs        have       alleged      a    wide     array    of

illnesses       resulting         from     malnutrition              that     would     require

individualized         findings.”          The      court       accordingly      severed       the

case   “into     sixteen        separate      actions,          individualized         for    each

Plaintiff,”       and        directed    the        clerk      to    file    copies     of     the

complaint       under    new     case    numbers,          a    different       one    for    each

plaintiff.

       Following        severance        of    the         action,      Duckett       paid     the

required       $350     filing     fee        out     of       his    prison     account       and

supplemented       the        allegations       of    his       complaint       with    further

allegations       of    his     specific      injury,          claiming      “Bleeding       gums,

weight loss, High Cholesterol, teeth damage, [and] Heart burn,”

among other things.

       The state defendants filed a motion under Rule 12(b)(6) to

dismiss     Duckett’s          complaint,        asserting           that    “[t]he     subject

matter     of     this        action     ha[d]        already         been      litigated       by

Plaintiff’s privies and a full and final decision on the merits

[had been] rendered by this court.”                         They specifically referred

to a similar complaint, which the district court had dismissed

on the merits, filed by inmate McFadden in 2010 against SCDC

employees while McFadden was housed in the Kirkland Correctional

Institution, another prison managed by the SCDC.

       While     the    magistrate        judge       recommended           concluding       “that

neither     res        judicata     nor       collateral             estoppel     bar[s]       the

                                                5
plaintiff’s    complaint,”   the   district   court   granted   the   state

defendants’ motion to dismiss on res judicata grounds by order

dated March 19, 2015. 1      In its supporting opinion, the court

concluded that Duckett “[was] in privity with Plaintiff McFadden

in the prior case,” providing the following explanation:

     Had McFadden I been a successful suit for Plaintiff,
     Plaintiff in this case would have benefitted.       In
     McFadden I, the Complaint sought “an Order directing
     the Defendants to serve nutritious and balanced meals
     according to the daily recommended food charts.”
     Plaintiff here similarly seeks an Order requiring “a
     gradual change to daily recommended foods that are
     balanced and nutritious.”     Further, as far as any
     damages   Plaintiff   seeks,   had  McFadden  I   been
     successful, Plaintiff could have argued collateral
     estoppel barred Defendants from denying the facts that
     were litigated and thus would benefit from a favorable
     decision. Thus, Plaintiff has the same legal right as
     Plaintiff McFadden, and is in privity.

     From the final judgment dismissing Duckett’s claims with

prejudice, Duckett filed this appeal.          By order dated October

27, 2015, we appointed counsel to represent him on appeal. 2


                                    II

     Duckett contends that he is not bound by the judgment in

McFadden’s 2010 suit because he was not a party to it; he never

had his day in court on the issues presented in it; and he had

     1 In the same order, the district court dismissed, without
prejudice, the claims against defendants Michael Fair, SC
District 6, and Boyd Parr, a ruling that Duckett does not
challenge on appeal.

     2   We are grateful for appointed counsel’s able service.


                                    6
“no meaningful way of participating” in it.                 In short, he argues

that he cannot be bound by the judgment in that action unless

his circumstances fit into one of the exceptions to the rule

against nonparty preclusion recognized in Taylor.                       He asserts

that,   because      none      of    the       exceptions       applies    to      his

circumstances,     we    should     reverse      the    district     court’s     order

dismissing his complaint.

    The state defendants contend that Duckett is bound by the

judgment in McFadden’s 2010 suit because Duckett’s interests in

this action are “aligned with and even identical to” McFadden’s

interests in McFadden’s 2010 suit and, therefore, Duckett is “in

privity” with McFadden.             They assert that “‘privity’ between

parties exists, as a matter of law, when the interests of one

party   are   so   identified       with   the    interests     of    another    that

representation by one party is representation of the other’s

legal   right.”          The   state       defendants       maintain      that     the

applicability of Taylor to this case is, “at best, minimal,”

because Taylor rejected a preclusion doctrine based on what is

known   as    “virtual    representation”         and    “did   not    discuss    the

concept of privity,” on which the district court relied in this

case.   But even if Taylor were to control, they reason, at least

one exception identified in Taylor would apply because Duckett

“desires to create a substantive legal relationship with Inmate



                                           7
McFadden” and is, in this case, “acting as an agent or proxy for

Inmate McFadden to re-litigate his claims.”

      The district court agreed with the state defendants and

dismissed Duckett’s suit as precluded by the doctrine of res

judicata.

      The general rule is well established that once a person has

had a full and fair opportunity to litigate a claim, the person

is    precluded,        under    the   doctrine       of     res    judicata,          from

relitigating it.         See New Hampshire v. Maine, 532 U.S. 742, 748-

49    (2001).           Sound    considerations         justify      the     doctrine.

“[P]reclud[ing] parties from contesting matters that they have

had   a   full    and    fair   opportunity      to   litigate       protects          their

adversaries      from    the    expense   and    vexation        attending    multiple

lawsuits, conserves judicial resources, and fosters reliance on

judicial action by minimizing the possibility of inconsistent

decisions.”       Montana       v.   United   States,      440 U.S. 147,    153-54

(1979).     The doctrine of res judicata, or claim preclusion, is

applied to bar a suit in light of a prior judgment when three

elements    are    demonstrated:       (1)    that    “the    prior       judgment       was

final and on the merits, and rendered by a court of competent

jurisdiction       in     accordance      with    the      requirements           of    due

process”; (2) that “the parties are identical, or in privity, in

the two actions”; and (3) that “the claims in the second matter

are based upon the same cause of action involved in the earlier

                                          8
proceeding”        --    i.e.,        the     claims       “arise     out    of    the    same

transaction    or       series        of    transactions,        or   the   same    core    of

operative facts.”              In re Varat Enterprises, Inc., 81 F.3d 1310,

1315-16 (4th Cir. 1996) (citations omitted).

      Thus,   in        this    case,       it   cannot     be    disputed    that       inmate

McFadden is precluded from relitigating the claims he asserted

and   lost    in    his        2010    suit.         The    question    presented         here,

however, is whether Duckett’s present action, raising the same

claims that McFadden made in the 2010 suit, is barred by the

doctrine of claim preclusion even though Duckett was not a party

to McFadden’s 2010 suit and did not participate in it.                                      The

answer is provided definitively by Taylor.

      In Taylor, the Supreme Court noted that under the “deep-

rooted historic tradition that everyone should have his own day

in court” with a “full and fair opportunity to litigate the

claims and issues,” a person not designated a party to an action

nor served with process in it “is [generally] not bound by a

judgment in personam” entered in the action. 553 U.S. at 892-93

(internal     quotations              marks      omitted)        (quoting    Richards       v.

Jefferson Cnty., 517 U.S. 793, 798 (1996)).                             But the general

rule has exceptions such that the nonparty may nonetheless be

bound by a judgment entered in the action.                             The Taylor Court

identified six such exceptions.



                                                 9
       First, a nonparty who agrees to be bound by a judgment in

an    action   “‘is       bound   in   accordance            with    the        terms    of   his

agreement.’”         Taylor, 553 U.S. at 893 (quoting 1 Restatement

(Second) of Judgments § 40 (1980)).                         Second, a nonparty may be

bound    by    a    judgment      “based     on        a     variety       of    pre-existing

substantive        legal    relationships”            between       the    nonparty       and   a

party in the action, such as “preceding and succeeding owners of

property, bailee and bailor, and assignee and assignor.”                                  Id. at

894     (alteration,        internal       quotation            marks,          and     citation

omitted).      Third, a nonparty may be bound by a judgment when the

nonparty was adequately represented in the action by a party

with the same interests, such as in “properly conducted class

actions, and suits brought by trustees, guardians, and other

fiduciaries.”         Id. (citations omitted).                  Fourth, a nonparty is

bound by a judgment if the nonparty “‘assume[d] control’ over

the litigation in which that judgment was rendered.”                                  Id. at 895

(alteration in original) (quoting Montana, 440 U.S. at 154).

Fifth, “a party bound by a judgment may not avoid its preclusive

force    by    relitigating        through        a        proxy,”     making         preclusion

“appropriate when a nonparty later brings suit as an agent for a

party who is bound by a judgment.”                     Id.     And sixth, “in certain

circumstances         a    special     statutory             scheme        may        ‘expressly

foreclos[e] successive litigation by nonlitigants . . . if the

scheme    is       otherwise      consistent          with     due        process.’”          Id.

                                           10
(alteration in original) (quoting Martin v. Wilks, 490 U.S. 755,

762 n.2 (1989)).

       These six exceptions to the rule against nonparty claim

preclusion constitute an exhaustive list for cases such as this.

As     the    Taylor       Court       stated    unequivocally,         “The      preclusive

effects of a judgment in a federal-question case decided by a

federal       court    should      .    .   .   be     determined      according     to   the

established grounds for nonparty preclusion described in this

opinion.” 553 U.S. at 904 (emphasis added).

       Despite the state defendants’ arguments to the contrary,

therefore, the resolution of the issue presented in this appeal

begins       and    ends    with       Taylor.         While     the   state      defendants

correctly point out that the Taylor Court declined to use the

term “privity” -- with the Court explaining that it was avoiding

the term to prevent confusion, 553 U.S. at 894 n.8 -- no one can

seriously dispute that the Court nonetheless sought to provide a

comprehensive synthesis of the “discrete exceptions that apply

in ‘limited circumstances’” to the “fundamental . . . rule that

a litigant is not bound by a judgment to which she was not a

party,”       id.   at     898   (quoting        Martin, 490 U.S.   at    762   n.2).

Consequently, the question of whether the judgment in McFadden’s

2010 suit bars Duckett from pursuing his claims in this case

must     be    determined        according        to     the    grounds     for    nonparty

preclusion described in Taylor.                  See id. at 904.

                                                11
    Turning to this case, the relevant facts to consider are

those alleged in Duckett’s complaint and the undisputed record

facts from McFadden’s 2010 suit, of which the district court in

this case took judicial notice.               See Andrews v. Daw, 201 F.3d
521, 524 n.1 (4th Cir. 2000).             These facts show that, in 2010,

McFadden,    while    incarcerated       at   Kirkland,    filed    a    complaint

alleging    that    SCDC     employees    had   served    deficient      food   and

thereby    violated    his    Eighth     Amendment     rights.     The   district

court dismissed that action on the merits.                  Duckett was not a

party to that action, nor was he in any way involved in its

process.    Indeed, he was, at the time, incarcerated at Kershaw,

a different prison.

    After McFadden was transferred from Kirkland to Kershaw, he

drafted a complaint on behalf of himself and 15 other inmates,

including Duckett, to challenge the adequacy of the food served

at Kershaw.        This complaint made the same claims that McFadden

had made in 2010 while at Kirkland.                   When the district court

severed the action, requiring each inmate to prosecute his own

claims, Duckett did indeed pursue his own, using the McFadden-

drafted    complaint    and    adding     his   own    allegations      about   the

injuries    he     claimed    to   be    suffering.       The    district   court

dismissed Duckett’s action because the complaint was virtually

identical to McFadden’s 2010 complaint that had been dismissed,

stating that “to go forward would mean relitigating the same

                                         12
issues this court litigated in McFadden I.                            This goes against

the principles behind res judicata.”                    Because Duckett was not a

party to McFadden’s 2010 suit and was not served in that action,

however, he cannot be bound by the judgment of dismissal in that

action unless one of the six Taylor exceptions applies.

      It     appears        undisputed      that       four     of     the        six    Taylor

exceptions        clearly    have    no   applicability         here.         There       is    no

indication that Duckett agreed to be bound by the judgment in

McFadden’s 2010 suit (exception one); that McFadden represented

Duckett in the 2010 suit through a class action mechanism or

other      type    of     representational         action,          such    that        McFadden

functioned         as    Duckett’s        trustee,       guardian,           or     fiduciary

(exception three); that Duckett assumed control over McFadden’s

2010 suit (exception four); or that Duckett’s action implicated

a    special      statutory     scheme      limiting      relitigation             (exception

six).

      As to the second Taylor exception, which applies based on

“a    variety      of     pre-existing      substantive             legal    relationships

between the person to be bound [in the current action] and a

party   to     the      [previous]    judgment,”        Taylor, 553 U.S.       at    894

(alteration,         internal    quotation       marks,       and    citation       omitted),

the   state       defendants     suggest,     almost      in        passing,       that       this

exception         applies       here.            But     this         casual        assertion

misunderstands the nature of the exception, which is reserved

                                            13
for a variety of legal, property-based relationships.                       As the

Taylor     Court    explained,    relationships         qualifying    under     the

second   exception     include    “preceding      and    succeeding    owners      of

property, bailee and bailor, and assignee and assignor,” noting

further that this exception “originated ‘as much from the needs

of property law as from the values of preclusion by judgment.’”

Id. (quoting 18A Charles Alan Wright, Arthur R. Miller & Edward

H. Cooper, Federal Practice and Procedure § 4448 (2d ed. 2002)).

Nothing in this record hints of any qualifying substantive legal

relationship between Duckett and McFadden that might implicate

the second exception.

     The    state     defendants’    argument      for    nonparty    preclusion

therefore can rest only, if at all, on the fifth exception,

which    would     preclude    Duckett    from    bringing    his    suit    “as   a

representative or agent of [McFadden] who is bound by the prior

adjudication.”        Taylor, 553 U.S. at 905.              But nothing in the

record supports this exception, which, in essence, is aimed at

precluding McFadden from relitigating his 2010 case by using

Duckett as his foil.           To be sure, McFadden apparently drafted

the original complaint in this case for himself and 15 other

inmates,    and,    indeed,    Duckett    has    referred    to   McFadden    as   a

“jailhouse lawyer.”           But such jailhouse-lawyer assistance does

not prove that Duckett is acting “subject to the control” of

McFadden for the purpose of pursuing McFadden’s claim.                       Id. at

                                         14
906.     To the contrary, the record indicates that Duckett used

McFadden’s assistance to pursue his own claim.                              Duckett signed

the    original    complaint         as     a    plaintiff,     and     his     joinder    was

consistent        with        his     own        earlier       grievance        about      the

institution’s food, which he filed in May 2012, nearly a year

before this action was commenced.                        In addition, when Duckett’s

claim    was   severed        from    the       claims    of   the    other     15    inmates,

Duckett paid the filing fee from his own prison account and

supplied the court with language, in his own words, describing

the nature of his personal injuries.                           Nothing in the record

suggests that Duckett was acting as an agent for McFadden to

pursue McFadden’s claims or that McFadden was serving as some

form of “puppeteer” controlling Duckett, as the state defendants

argue.      Taylor’s fifth exception thus does not apply to this

case.

       At   bottom,      we    conclude          that    the   state       defendants     have

failed, at this stage, to meet their burden of demonstrating the

applicability of any of the six Taylor exceptions to the rule

against     nonparty     preclusion.              Accordingly,        as    a   nonparty    to

McFadden’s 2010 suit, Duckett is not barred by a judgment in

that suit from pursuing his own similar claims in this action.

The    district    court’s          judgment      dismissing         Duckett’s       complaint




                                                 15
under Federal Rule of Civil Procedure 12(b)(6) is thus reversed,

and the case is remanded for further proceedings.



                                            REVERSED AND REMANDED




                               16